Case 3:20-cv-08595-BRM-ZNQ Document 1-1 Filed 07/10/20 Page 1 of 14 PageID: 13




                             EXHIBIT 1
         OCN-L-001259-20 05/27/2020 5:21:10 PM Pg 1 of 11 Trans ID: LCV2020950730
Case 3:20-cv-08595-BRM-ZNQ Document 1-1 Filed 07/10/20 Page 2 of 14 PageID: 14




 Steven R. Leone, Esq., Atty. ID #027621988
 Robert L. Gutman, Esq., Atty. ID #002581992
 Gary Ahladianakis, Esq., Atty. ID #017292004
 CARLUCCIO, LEONE, DIMON,
 DOYLE & SACKS, L.L.C.
 9 Robbins Street
 Toms River, New Jersey 08753
 Telephone: (732) 797-1600
 Attorneys for Plaintiff
 Our File No. 484-288

 DOWNS FORD, INC.,                         SUPERIOR COURT OF NEW JERSEY
                                           LAW DIVISION – OCEAN COUNTY
               Plaintiff,                  DOCKET NO. OCN-L-
 vs.
                                                          Civil Action
 ZURICH AMERICAN INSURANCE
 COMPANY, ABC CORPS. 1-5                     COMPLAINT FOR DECLARATORY
 (fictitious names whose identities are        RELIEF AND JURY DEMAND
 currently unknown),

                 Defendants.



          Plaintiff, DOWNS FORD, INC., by way of Complaint against the Defendants,

 ZURICH AMERICAN INSURANCE COMPANY and ABC Corps. 1-5 (fictitious names),

 says:

                                          THE PARTIES

       1. Plaintiff, DOWNS FORD, INC., is a New Jersey corporation with a principal place

       of business located at 360 Highway 37 East, Township of Toms River, County of

       Ocean, State of New Jersey.

       2. Plaintiff is an automobile dealer licensed in the State of New Jersey that operates

       an automobile dealership, known as Downs Ford, located at 360 Highway 37 East,

       Toms River, New Jersey, which sells new, pre-owned and demo vehicles to the

       general public.
     OCN-L-001259-20 05/27/2020 5:21:10 PM Pg 2 of 11 Trans ID: LCV2020950730
Case 3:20-cv-08595-BRM-ZNQ Document 1-1 Filed 07/10/20 Page 3 of 14 PageID: 15




    3. Defendant, ZURICH AMERICAN INSURANCE COMPANY (hereinafter, referred

   to as “ZURICH”) is an insurance company with a principal place of business located

   at 1299 Zurich Way, Schaumburg, Illinois, that is duly qualified and licensed to issue

   insurance policies in the State of New Jersey.

   4. Defendant, ZURICH, owns subsidiaries, directly and indirectly, that issue, among

   other things, commercial business property insurance.

   5. Defendants, ABC Corp. 1-5, are fictitious insurance companies, persons or

   entities, whose true identities are not presently known, whose acts, omissions or

   conduct in any way relates to the allegations or legal issues set forth in this action.

                                     The CoVID-19 Pandemic

   6. On January 30, 2020, the World Health Organization (WHO) declared the SARS-

   COv-2 outbreak constituted a public health emergency of international concern.

   7. On February 11, 2020, the World Health Organization announced that the official

   name for the disease that caused the aforementioned outbreak and that led to a

   global pandemic was “CoVID-19.”

    8. Without any available vaccine to protect against CoVID-19 or known cure,

   governmental authorities throughout the world attempted an effective means of

   controlling the CoVID-19 pandemic by relying on measures designed to reduce

   human to human contact and also limit human exposure to contaminated objects or

   surfaces.

    9. Thus, in order to minimize the spread of COVID-19 outbreak and the effects

   of the resulting pandemic, containment efforts to prevent or otherwise limit as

   many individuals as possible from the CoVID-19 disease led to civil authorities
      OCN-L-001259-20 05/27/2020 5:21:10 PM Pg 3 of 11 Trans ID: LCV2020950730
Case 3:20-cv-08595-BRM-ZNQ Document 1-1 Filed 07/10/20 Page 4 of 14 PageID: 16




   issuing orders closing non-essential business establishments, including

   automobile dealerships (except to provide maintenance and repair services

   only), restaurants, bars, hotels, theaters, personal care salons, gyms, and

   schools, mandating social distancing among the population and ordering

   substantial travel restrictions.

   10. To that end, as a result of the CoVID-19 pandemic, New Jersey Governor

   Phil Murphy declared a state of emergency and a public health emergency on

   March 9, 2020, and issued Executive Order No. 103 (2020) on the said date, in order

   “to further protect the health, safety, and welfare of New Jersey residents by, among other

   things, reducing the rate of community spread of COVID-19,” the spread of COVID-19 within

   New Jersey constitutes an imminent public health hazard that threatens and presently

   endangers the health, safety, and welfare of the residents of one or more municipalities or

   counties of the State.”

    11.         Furthermore, on March 21, 2020, Governor Murphy issued Executive

   Order No. 107 (2020), which required the brick-and-mortar premises of all non-

   essential retail businesses, which included the Downs Ford dealership operated

   by Plaintiff, to close to the public as long as the aforesaid Order remained in

   effect.

   12. Since that issuance of Governor Murphy’s Executive Orders Nos. 103 and

   107, Plaintiff has been unable to operate it dealership in the normal course of

   business due to access to its buildings, showrooms and premises being prohibited

   to the public resulting in the loss of customers, patrons, vendors, suppliers,

   supplies and other essential physical materials necessary to operate such

   business.
     OCN-L-001259-20 05/27/2020 5:21:10 PM Pg 4 of 11 Trans ID: LCV2020950730
Case 3:20-cv-08595-BRM-ZNQ Document 1-1 Filed 07/10/20 Page 5 of 14 PageID: 17




                                    COUNT I

             (DECLARATORY JUDGMENT FOR COVERAGE)

   13. Plaintiff hereby repeats, realleges and incorporates all of the allegations in the

   foregoing paragraphs as if set forth herein at length.

   14. Defendant, ZURICH, provided to Plaintiff insurance documents, titled “Business

   Owners Coverage Form,” under Policy No. ADM 4447432-01, for the policy period of

   September 1, 2019 to September 1, 2020 (hereinafter, “the Policy”).

   15. Pursuant to the express and reasonably-understood terms of the Policy,

      Defendant, ZURICH, has and owes a contractual duty and obligation to provide

      coverage to Plaintiff for loss of business income and other related expenses in

      the event of an involuntary interruption of Plaintiff’s business.

   16. Specifically, the Policy provides the following:

           We will pay for direct physical loss of or damage to Covered Property at the
           premises described in the Declarations caused by or resulting from any
           Covered Cause of Loss.

           [See Policy, Building and Personal Property Coverage Form, Section A].

   17. The phrase “direct physical loss,” as used in the Policy, is not defined anywhere

      within the policy language.

   18. The term “damage,” as used in the Policy, is not defined anywhere within the policy

      language.

   19. The property covered under the Policy includes Plaintiffs’ dealership buildings,

      showrooms and premises located at 360 Highway 37 East, Toms River, New

      Jersey (hereinafter, “the insured premises”).
     OCN-L-001259-20 05/27/2020 5:21:10 PM Pg 5 of 11 Trans ID: LCV2020950730
Case 3:20-cv-08595-BRM-ZNQ Document 1-1 Filed 07/10/20 Page 6 of 14 PageID: 18




   20. “Covered causes of loss” is defined under the policy as follows:

       When Special is shown in the Declarations, Covered Causes of Loss
       means direct physical loss unless excluded or limited in this policy.

       [See Policy, Covered Cause of Losses – Special Form, Section A.]

   21. Plaintiff suffered direct physical loss and damage arising from the Governor’s

      prohibition of public access to its insured premises by customers, patrons,

      vendors, suppliers, supplies and other essential physical materials fundamental

      to operating its business in order to generate revenue as a result of Governor

      Murphys’ Executive Orders Nos. 103 and 107.

   22. Furthermore, the Policy provides additional coverage for what is labeled as “Civil

      Authority” coverage.

   23. Specifically, the Policy states as follows:

      When a Covered Cause of Loss causes damage to property other than property
      at the described premises, we will pay for the actual loss of Business Income you
      sustain and necessary Extra Expense caused by action of civil authority that
      prohibits access to the described premises, provided that both of the following
      apply:
          (1) Access to the area immediately surrounding the damaged property is
              prohibited by civil authority as a result of the damage, and the described
              premises are within that area but are not more than one mile from the
              damaged property; and
          (2) The action of civil authority is taken in response to dangerous physical
              conditions resulting from the damage or continuation of the Covered
              Cause of Loss that caused the damage, or the action is taken to enable a
              civil authority to have unimpeded access to the damaged property.
      Civil Authority Coverage for Business Income will begin 72 hours after the time of
      the first action of civil authority that prohibits access to the described premises
      and will apply for a period of up to four consecutive weeks from the date on
      which such coverage began.
     OCN-L-001259-20 05/27/2020 5:21:10 PM Pg 6 of 11 Trans ID: LCV2020950730
Case 3:20-cv-08595-BRM-ZNQ Document 1-1 Filed 07/10/20 Page 7 of 14 PageID: 19




      Civil Authority Coverage for necessary Extra Expense will begin immediately
      after the time of the first action of civil authority that prohibits access to the
      described premises and will end:
                 (1) Four consecutive weeks after the date of that action; or
                 (2) When your Civil Authority Coverage for Business Income ends;
                 whichever is later.
      The definitions of Business Income and Extra Expense contained in the Business
      Income and Extra Expense Additional Coverages also apply to this Civil Authority
      Additional Coverage. The Civil Authority Additional Coverage is not subject to the
      Limits of Insurance of Section I - Property.
      [See Policy, Business Income Continuation (and Extra Expense) Coverage
      Endorsement, Section A, Paragraph 5.a “Civil Authority.”]

   24. Therefore, Pursuant to the terms of the Policy, a “covered cause of loss” only

      requires “damage” to other property, rather than “physical damage,” in order to

      trigger the Civil Authority coverage under the Policy.

   25. As such, the “direct physical loss” of customers, patrons, vendors, suppliers,

      supplies and other essential physical materials necessary to operate its

      business suffered by Plaintiff (i.e., the “covered cause of loss” under the

      Policy) which constitutes “damage” caused to Plaintiff’s property as well as

      the property of neighboring and adjacent commercial buildings, offices and

      retail establishments because they have been unable to use their property for

      its intended purpose as a result of, in whole or in part, the issuance of

      Governor Murphy’s Executive Orders No. 103 and/or 107.

   26. As a result of the business income interruption losses Plaintiff suffered due

      to the loss of customers, patrons, vendors, suppliers, supplies and other

      essential physical materials necessary to operate its business suffered by

      Plaintiff, arising out Governor Murphy’s Executive Order No. 107, which
     OCN-L-001259-20 05/27/2020 5:21:10 PM Pg 7 of 11 Trans ID: LCV2020950730
Case 3:20-cv-08595-BRM-ZNQ Document 1-1 Filed 07/10/20 Page 8 of 14 PageID: 20




      prohibited the public from accessing the insured premises to conduct

      business, Plaintiff submitted a claim under the Policy for such losses, which

      was assigned Claim No. 5630051395 by Defendant (hereinafter, “the subject

      claim”).

   27. However, via correspondence dated May 26, 2020, Defendant, ZURICH,

      denied the subject claim citing, inter alia, to an “Exclusion of Loss Due to Virus

      or Bacteria” Endorsement contained in the Policy.

   28. The aforesaid exclusion states as follows:

             We will not pay for loss or damage caused by or resulting from any virus,
             bacterium or other microorganism that induces or is capable of inducing
             physical distress, illness or disease.

             [See Policy, “Exclusion of Loss Due to Virus or Bacteria” Endorsement,
             Paragraph B.]

   29. Under New Jersey case law, insurance policy exclusions are narrowly construed

      and the insurer has the burden of establishing the exclusion.

   30. Under New Jersey case law, if there is another fair interpretation of a policy

      exclusion's meaning, the court must construe the insurance policy in favor of

      coverage and against the insurer, adopting the interpretation supporting coverage.

   31. A fair interpretation of the aforementioned virus exclusion and the Plaintiff’s

      reasonable expectation of coverage when purchasing the Policy, is that losses,

      including business income interruption, as a result of a virus or bacteria “that

      induces or is capable of inducing physical stress, illness or disease” would be

      excluded from coverage if a virus or bacteria infected, contaminated or was

      present at or on the insured premises.
     OCN-L-001259-20 05/27/2020 5:21:10 PM Pg 8 of 11 Trans ID: LCV2020950730
Case 3:20-cv-08595-BRM-ZNQ Document 1-1 Filed 07/10/20 Page 9 of 14 PageID: 21




   32. At all relevant times, there has been no infection, contamination or otherwise a

      known presence of any virus or bacteria on the insured premises, or other

      neighboring or adjacent property, that was a cause, whether in whole or in part, of

      Plaintiff’s business income interruption losses sought to be covered under the

      Policy.

   33. Therefore, the Virus or Bacteria Exclusion set forth in the Policy and relied upon

      Defendant in denying the subject claim is inapplicable to Plaintiff’s interruption and

      loss of business income suffered under these circumstances.


   34. Plaintiff did not in any way participate in the drafting or negotiating of the language,

      terms or phrases contained in the Policy.


   35. Any purported exclusion of business income interruption coverage under the

      Policy suffered by Plaintiff as a result of Governor Murphy’s Executive Orders No.

      103 and 107 is contrary to the public policy of the State of New Jersey, thereby

      rendering such policy exclusion void ab initio.

   36. Specifically, the New Jersey Legislature proposes that every policy of insurance

      insuring against loss or damage to property, which includes the loss of use and

      occupancy and business interruption in force in the State of New Jersey, shall be

      construed to include among the covered perils under that policy, coverage for

      business interruption due to global virus transmission or pandemic, as provided

      in the Public Health Emergency and State of Emergency declared by the

      Governor in Executive Order No. 103 concerning the CoVID-19 pandemic.
      OCN-L-001259-20 05/27/2020 5:21:10 PM Pg 9 of 11 Trans ID: LCV2020950730
Case 3:20-cv-08595-BRM-ZNQ Document 1-1 Filed 07/10/20 Page 10 of 14 PageID: 22




    37. Furthermore, Plaintiff had and continues to have a reasonable expectation of

       coverage inasmuch as the Policy does not refer to any exclusion for a public health

       emergency, crisis or pandemic limiting the typical broad general business

       interruption coverage afforded under the Civil Authority coverage provisions of the

       Policy when an insured sustains losses and damages as result of access being

       prohibited by a governmental authority to the insured premises, other than when

       such damages or loss is as a result of a virus or bacteria contamination being

       physically present on the insured or adjacent premises.

    38. Therefore, the business income interruption suffered by Plaintiff, whether in

       whole or in part, as a result of Governor Murphy’s Executive Orders No. 103 and

       107 is a “covered cause of loss” falling within the purview of the Policy and

       occurring during its coverage period.

    39. A controversy exists between the parties concerning their respective rights under

       the Policy and this action is brought pursuant to the Declaratory Judgments Act,

       N.J.S.A. 2A:16-51 et seq., which authorizes courts to declare rights, status and

       other legal relations so as to afford litigants relief from uncertainty and insecurity.

    40. By reason of the foregoing, a declaratory judgment is both necessary and proper

       in order to set forth and determine the rights, obligations and duties that exist

       between the parties under the Policy.

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment as

       follows:

                         1. Declaring that the business income interruption loss suffered

                            by Plaintiff as a result of, whether in whole or in part,
      OCN-L-001259-20 05/27/2020 5:21:10 PM Pg 10 of 11 Trans ID: LCV2020950730
Case 3:20-cv-08595-BRM-ZNQ Document 1-1 Filed 07/10/20 Page 11 of 14 PageID: 23




                              Governor Murphy’s Executive Orders No. 103 and 107 is

                              covered under the Civil Authority coverage provided for in

                              the Policy;

                          2. Declaring that the Virus or Bacteria Exclusion contained in

                              the Policy as being against the public policy of State of New

                              Jersey and not otherwise applicable to any of the business

                              income interruption loss suffered by Plaintiff as a result of

                              the CoVID-19 pandemic;

                          3. Awarding Plaintiff all costs and reasonable attorney’s fees

                              incurred in bringing the subject action, in accordance with R.

                              4:42-9(a)(6);

                          4. Awarding such other equitable relief as the Court deems just

                              and proper.



                                       JURY DEMAND

        Plaintiff hereby demands trial by jury as to all issues.



                           DESIGNATION OF TRIAL COUNSEL

        Pursuant to R. 4:25-4, Gary Ahladianakis, Esq. is hereby designated as trial

 counsel on behalf of Plaintiff.
      OCN-L-001259-20 05/27/2020 5:21:10 PM Pg 11 of 11 Trans ID: LCV2020950730
Case 3:20-cv-08595-BRM-ZNQ Document 1-1 Filed 07/10/20 Page 12 of 14 PageID: 24




                     CERTIFICATION PURSUANT TO RULE 4:5-1(b)(2)

       Pursuant to R. 4:5-1, the undersigned hereby certifies that the above action is not

 the subject of any other pending lawsuit or arbitration proceeding. There are no other

 persons interested in the above action who have not been made a party to said action.

                     CERTIFICATION PURSUANT TO RULE 4:5-1(b)(3)

       Pursuant to R. 1:38-7(c), I certify that confidential personal identifiers have been

 redacted from documents now submitted to the court, and will be redacted from all

 documents submitted in the future in accordance with Rule 1:38-7(b).

                                          CARLUCCIO, LEONE, DIMON,
                                          DOYLE & SACKS LLC
                                          Attorneys for Plaintiff



                                     By: _______________________________
                                         GARY AHLADIANAKIS, ESQ.

 Dated: May 27, 2020
         OCN-L-001259-20 05/27/2020 5:21:10 PM Pg 1 of 2 Trans ID: LCV2020950730
Case 3:20-cv-08595-BRM-ZNQ Document 1-1 Filed 07/10/20 Page 13 of 14 PageID: 25




                        Civil Case Information Statement
 Case Details: OCEAN | Civil Part Docket# L-001259-20

Case Caption: DOWNS FORD, INC. VS ZURICH                         Case Type: OTHER INSURANCE CLAIM (INCLUDING
AMERICAN INSU RANCE                                              DECLARATORY JUDGMENT ACTIONS)
Case Initiation Date: 05/27/2020                                 Document Type: Complaint with Jury Demand
Attorney Name: GARY AHLADIANAKIS                                 Jury Demand: YES - 6 JURORS
Firm Name: CARLUCCIO LEONE DIMON DOYLE &                         Is this a professional malpractice case? NO
SACKS, LLC                                                       Related cases pending: NO
Address: 9 ROBBINS ST                                            If yes, list docket numbers:
TOMS RIVER NJ 08753                                              Do you anticipate adding any parties (arising out of same
Phone: 7327971600                                                transaction or occurrence)? YES
Name of Party: PLAINTIFF : DOWNS FORD, INC.
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: DOWNS FORD, INC.? NO

(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? YES
 If yes, is that relationship: Business
 Does the statute governing this case provide for payment of fees by the losing party? NO
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
        If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 05/27/2020                                                                                     /s/ GARY AHLADIANAKIS
 Dated                                                                                                          Signed
      OCN-L-001259-20 05/27/2020 5:21:10 PM Pg 2 of 2 Trans ID: LCV2020950730
Case 3:20-cv-08595-BRM-ZNQ Document 1-1 Filed 07/10/20 Page 14 of 14 PageID: 26
